Citation Nr: 1135424	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, schizophrenic disorder, and paranoid schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	James R. Le Mieux, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to February 1979 and from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing at his local VA office regarding this matter in his October 2006 substantive appeal (Form 9 Appeal to Board).  A Travel Board Hearing initially was scheduled for June 2007.  It was rescheduled for August 2007 at the Veteran's behest.  He was notified of this rescheduled hearing at his address of record in June 2007.  Yet he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d).  The Veteran's request for a hearing accordingly is considered withdrawn.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction his mental condition, whatever that is, causes his, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection for PTSD in December 2004.  The medical evidence of record, however, indicates that he has been diagnosed with schizoaffective disorder, schizophrenic disorder, and paranoid schizophrenia.  Therefore, the Board has recharacterized the issues on appeal as indicated above to one of an acquired psychiatric disorder including each of these disorders in addition to PTSD.

The first issue on appeal, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, was remanded by the Board in November 2009.  Adjudication on the merits now can occur with respect to this issue given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board has added the second issue on appeal, entitlement to service connection for an acquired psychiatric disorder, because the submission of new and material evidence is found herein to reopen the Veteran's claim for this benefit.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the Veteran's initial claim of entitlement to service connection for the acquired psychiatric disorder of nervous disorder.  He did not appeal this decision.

2.  In a June 1999 rating decision, the RO implicitly reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder but denied this benefit for the acquired psychiatric disorder of schizoaffective disorder.  This decision was not appealed.

3.  Some of the evidence received subsequent to the June 1999 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The December 1996 and June 1999 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  Some of the evidence received since the June 1999 rating decisions is both new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the first issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regard to this issue, such error was harmless and will not be discussed.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that this disability first manifested during service and has persisted ever since.  He additionally contends that it is due to unwanted in-service sexual encounters committed against him by several older female servicemembers.

Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The credible supporting evidence necessary to establish the occurrence of a stressor during service varies depending on the stressor alleged.  With respect to in-service personal assaults, such evidence may be found in sources other than the Veteran's service records.  38 C.F.R. § 3.304(f)(5); see also YR v. West, 11 Vet. App. 393 (1998); Moreau v. Brown, 9 Vet. App. 389 (1996).  Examples include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Credible supporting evidence generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  However, an exception to this general rule exists such that after-the-fact medical nexus evidence can be used to establish the occurrence of a claimed in-service stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Where a Veteran served 90 days or more and manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service, service connection is presumed.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 4, Section H.27.d (citing the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM)).  The presumption of service connection may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

At the outset, the Board notes that the RO considered the Veteran's service connection claim on the merits after implicitly reopening it.  Whether new and material evidence has been received to reopen a previously denied claim, however, is a jurisdictional matter that must be considered anew herein.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a claim of entitlement to service connection for a nervous condition in November 1994.  In a December 1996 rating decision, the RO denied service connection for the acquired psychiatric disorder of nervous disorder.  It was determined that there was no evidence of a chronic nervous disorder since the Veteran's discharge or of some other possible relationship between nervous disorder and his service.  

The Veteran filed a claim of entitlement to service connection for schizoaffective disorder in May 1998.  In a June 1999 rating decision, the RO did not discuss explicitly reopening the claim.  Such rather was implicitly done, as shown by the reference to "reopened claim."  Service connection for the acquired psychiatric disorder of schizoaffective disorder was denied because the evidence did not establish a nexus between this disorder and the Veteran's service.  

Pertinent evidence of record considered in making this determination included a statement from the Veteran, service treatment records, and private treatment records.  The statement conveys the Veteran's belief that his disability arose during service.  Specifically, he noted that his superior called him crazy, that he was exposed to tear gas, that he almost blew himself up with a hand grenade, and that he experienced anxiety "about what Hitler did to the Jews."  The service treatment records reveal that the Veteran had no psychiatric complaints and was found to be psychiatrically normal at his August 1978 entrance examination and his September 1980 separation examination.  They further reveal that he was treated for gonorrhea in January 1980 and was diagnosed with anxiety reaction after complaining of a frontal headache immediately prior to his discharge in October 1980.  The private treatment records reflect treatment for schizoaffective disorder beginning in November 1993.  

The Veteran was notified of his appellate rights immediately following both the December 1996 rating decision and the June 1999 rating decision.  However, he did not appeal.  The rating decisions therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Yet a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Notwithstanding the above, a claim that has been finally disallowed shall be reconsidered if relevant official service department records that existed but had not been associated with the claims file at the time of the previous final disallowance subsequently are associated with the claims file.  38 C.F.R. § 3.156(c)(1).  

The Veteran filed a claim of entitlement to service connection for PTSD in December 2004, as noted above.  Pertinent evidence in the form of service treatment records, private treatment records, service personnel records, an in-service photograph, court records, Social Security Administration (SSA) records, more statements from the Veteran, and VA treatment records was associated with the claims file thereafter.  The service treatment records and private treatment records duplicated those previously of record.  The service personnel records documented a series of infractions such as poor performance of duties, failing a course test three times, being delinquent in paying dues, failing to go to training, and failing to maintain dorm room standards resulting in counseling, letters of reprimand, and ultimately the Veteran's discharge for marginal performance.  The in-service photograph depicts the Veteran's unit.  He identified himself as well as older female servicemember M.G.  

The court records note that the Veteran was found guilty of armed robbery and attempted murder in November 1984 and contain an opinion that he was insane at the time these crimes were committed in June 1982.  The SSA records show that the Veteran first received Social Security disability benefits due to paranoid schizophrenia in the early 1990's.  These records additionally contain his attribution of his disability to service wearing him down and his indications that he began hearing voices during service.  

In his statements, the Veteran described various in-service sexual encounters with M.G. as well as with older female servicemembers J.W., F., and T.  He indicated that he was only 17 years old when these encounters commenced, that he was emotionally unprepared/unstable for them, and that he feels he was pressured and seduced.  He further indicated that he contracted a disease as a result and that one or more pregnancies may have occurred.  VA treatment records also are rife with these indications.  Additionally, they contain an indication from the Veteran that he got into a physical altercation with male servicemember P. after P. sexually assaulted another male servicemember in his unit.  His treatment for schizophrenic disorder and paranoid schizophrenia further is chronicled from April 2004 to April 2010.  It was determined in October 2008, however, that he did not have PTSD.  

The Board notes at the outset that 38 C.F.R. § 3.156(c)(1) is inapplicable.  Official service department records in the form of service personnel records were associated with the claims file following the final December 1996 and June 1999 rating decisions.  The records were in existence at the time of these rating decisions because they are dated during the Veteran's service in the late 1970's and early 1980's.  However, these records were not relevant to these rating decisions.  Service personnel records contain information regarding duty assignments, work performance, and misconduct as well as any disciplinary action.  They thus may constitute credible supporting evidence of an in-service personal assault stressor in a claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.304(f)(5).  In the December 1996 and June 1999 rating decisions, the Veteran's claims of entitlement to service connection for a nervous condition and for schizoaffective disorder were addressed.  He did not file a claim of entitlement to service connection for PTSD due to unwanted in-service sexual encounters committed against him by several older female servicemembers until December 2004.  His service personnel records therefore were not pertinent until this time.

Consideration next is turned to 38 C.F.R. § 3.156(a) and associated caselaw.  The service treatment records and private treatment records are not new given that they were taken into account in the previous December 1996 and June 1999 rating decisions.  No consideration was given in these ratings decisions to the service personnel records, in-service photograph, court records, Social Security Administration (SSA) records, more statements from the Veteran, and VA treatment records.  Therefore, this evidence is new.  

Some of the new evidence relates to the previously unestablished fact necessary to substantiate the Veteran's claim.  Although there was no indication of a chronic acquired psychiatric disorder since the Veteran's discharge and no indication of any other a relationship/nexus between such a disorder and his service given the evidence available at the time of the December 1996 and June 1999 rating decisions, there is now.  The previous evidence showed private treatment for schizoaffective disorder beginning in November 1993.  The new evidence adds an opinion that the Veteran was insane in June 1982, his first receipt of Social Security disability benefits due to paranoid schizophrenia in the early 1990's, and VA treatment for schizophrenic disorder and paranoid schizophrenia from April 2004 through at least April 2010.  It also adds the Veteran's reports that he began hearing voices during service.  Finally, it adds the Veteran's reports of unwanted in-service sexual encounters committed against him by several older female servicemembers.  These reports are presumed to be credible pursuant to Justus at this stage.

Given the aforementioned additions, the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by this evidence when considered in concert with the previous evidence and assistance likely required under the VCAA.  Indeed, the Board determines below that VA's duty to assist requires the provision of a medical examination complete with a nexus opinion.  The grant of service connection for an acquired psychiatric disorder may thereafter be warranted.

Having found that each of the requirements concerning the submission of new and material evidence have been satisfied, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and only to this extent, the appeal is granted.



REMAND

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

VA's duty to assist the Veteran in substantiating his claim includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The pertinent evidence is as set forth above.

A review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for an acquired psychiatric disorder.  The Board finds that the provision of such a medical examination and opinion is required in this case.

It is undisputed that the Veteran has been diagnosed with various acquired psychiatric disorders, some of which are current.  It also is undisputed that he was diagnosed with anxiety reaction after complaining of headaches during service.  

The Veteran has indicated both that his psychiatric symptoms began during service and have persisted ever since as well as that unwanted sexual encounters were committed against him by several older female servicemembers during service.  He is competent to report the onset and continuity of his symptomatology because it is capable of lay observation and to report in-service events because they are within his personal experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While there is no evidence supporting his description of unwanted sexual encounters with several older female servicemembers, there is evidence supporting the longstanding duration of his symptoms.  Court records reflect that such symptoms may have been present as early as June 1982, just 18 months after the Veteran's separation.  Private treatment records, SSA records, and VA treatment records further confirm that such symptoms were present from the early 1990's through April 2010.  At first glance, then, the Veteran appears to be credible at least regarding the onset and continuity of his symptomatology.  

An indication therefore has been raised that his current acquired psychiatric disorder may be associated with his service.  No such association has been dispositively proven or disproven, however.  A remand therefore is necessary to arrange for the Veteran to undergo an appropriate VA examination complete with an etiology opinion before adjudication can proceed.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorders in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For each such disorder diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not that the disorder:  (i) was a psychosis manifested within one year of his separation to a degree of 10 percent or more (the severity of any manifestations during this period shall be discussed, if possible); or (ii) was incurred during or as a result of active duty service, to include as a result of the alleged unwanted in-service sexual encounters with older female service members and/or as a result of service wearing him down.  In rendering this opinion, the examiner shall consider the Veteran's statements concerning his psychiatric condition during service and/or any traumatic incidents he claims to have occurred, and the evidence of suffering from a psychiatric disorder from June 1982 through the present.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis provided and etiology opinion rendered.  Each of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


